Title: To James Madison from Elbridge Gerry, 26 January 1813
From: Gerry, Elbridge
To: Madison, James



confidential
Dear Sir,
Cambridge 26 Jany 1813
Accept my sincere thanks for your friendly favor, without date; & for the cheerful manner of your meeting my request. At the time prescribed, & before the District Judge & a circle of my friends, I propose to take the oath, agreably to your information; unless it should be requisite, for public purposes, to be then at Washington, in which event I shall claim no indulgence.
Nothing delights me more, than the prospect of paying my respects to my Virginian Friends, & to yourself & your Lady, in a particular manner. Long absence sublimates friendship, & produces a due estimation of it’s worth. Accept my best wishes & respects, & altho unknown, present them to Mrs Madison. Yours very sincerely dear Sir
E. Gerry
